Action to obtain a permanent injunction restraining the defendants from the continued use of a certain drop-hammer operated by them in their factory at 159 Willoughby street, Brooklyn, and for the recovery of the alleged resultant damages to the plaintiff, a physician, whose neighboring premises, including his office, are at 167 Willoughby street. Judgment in favor of the defendants dismissing the complaint on the merits unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ.